DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 15 is objected to because of the following informalities:  in line 1, the correct phrase is “wherein the at least one expansion body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 3, 8, 9, 11-15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Muenzenberger (US 10,415,725).
Regarding claim 1, Muenzenberger discloses a fire protection device 10 for sealing a through-opening in a wall or ceiling element 11 made of a combustible material, the fire protection device comprising: a main body 16, and prior to a fire, at least one expansion body 20, 22 is attached directly to an end face of the main body and contains an intumescent material (Fig 1), (Abstract).
Regarding claim 3, Muenzenberger discloses the main body 16 has a through-opening (Fig 1).
Regarding claim 8, Muenzenberger discloses the at least one expansion body and the intumescent material are designed in such a way that, in an event of a fire, the at least one expansion body at least compensates for burning of the wall. Examiner concludes this because the device of Muenzenberger is structurally the same as applicant’s device and therefore, will inherently be capable of performing the same functions.
Regarding claim 9, Muenzenberger discloses a wall or ceiling element 11 made of a combustible material, which has a through-opening and at least one fire protection device 10 according to claim 1, the at least one fire protection device 10 being attached to the wall or ceiling element 11 in a region of the through-opening (Fig 1).
Regarding claim 11, Muenzenberger discloses the at least one fire protection device 10 is attached to the wall or ceiling element 11 in such a way that the at least one expansion body 20, 22 rests directly against the wall or ceiling element (Fig 1).
Regarding claim 12, Muenzenberger discloses the fire protection device 10 is for sealing a line or pipe feedthrough (Fig 1).
Regarding claim 13, Muenzenberger discloses the at least one expansion body 20, 22 at least overcompensates for burning of the wall. Examiner concludes this because the device of Muenzenberger is structurally the same as applicant’s device and therefore, will inherently be capable of performing the same functions.
Regarding claim 14, Muenzenberger discloses wherein the through-opening is a line or pipe feedthrough (Fig 1).
Regarding claim 15, Muenzenberger discloses the at least one expansion body 20, 22 covers an entirety of the end face of the main body 16, (Fig 1).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenzenberger (US 10,415,725). Muenzenberger discloses the main body as discussed in claim 1, but does not disclose the main body is of a substantially cylindrical shape. However, it would have been an obvious matter of design choice to modify the main body to have a cylindrical shape, since such a modification would have involved a mere change in the shape of the main body in order to provide a main body that corresponds to the shape of the pipe and would have equal distribution of the fireproof member and the intumescent material.  A change in size is generally recognized as being within the level of ordinary skill in the art.

9.	Claims 4-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzenberger (US 10,415,725) in view of Israelson (US 5,548,934).
Regarding claim 4, Muenzenberger discloses as discussed in claim 1, but does not disclose at least one further expansion body is provided on an inner and/or outer face of the main body. However, Israelson discloses a fire protection device 40 having a main body 58 and an expansion body 46 and a further expansion body 52 provided on an inner area (Fig 3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muenzenberger to include a further expansion body as taught by Israelson, in order to provide a tight seal with the pipe 2.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 5, Muenzenberger modified by Israelson discloses as discussed in claim 4, the modified at least one further expansion body would extend in an outer region of the end face in the event of a fire (Fig 3).
Regarding claim 6, Muenzenberger modified by Israelson discloses as discussed in claim 4, Israelson further discloses the intumescent material contains expandable graphite (Col 5, Lines 11-13). As modified, the modified at least one further expansion body would contain expandable graphite.
Regarding claim 7, Muenzenberger discloses as discussed in claim 1, but does not disclose the intumescent material is applied to a carrier material. However, Israelson discloses intumescent material 62 is applied to a carrier material (sheet material), (Col 
Regarding claim 10, Muenzenberger modified by Israelson discloses as discussed in claim 9, but does not disclose a further fire protection device is attached to the wall or ceiling element on a side that is opposite the at least one fire protection device. However, Israelson further discloses a further fire protection device attached to the wall on a side that is opposite the at least one fire protection device (Fig 3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire protection device of Muenzenberger to include a further fire protection device as taught by Israelson, in order to enhance the fire stopping capabilities of the device.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        7/27/2021